         Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          :
                                                  :       Case No. 21-cr-296-RDM
        v.                                        :
                                                  :
JEFFREY GRACE,                                    :
                                                  :
                         Defendant.               :


    MOTION TO MODIFY PRETRIAL CONDITIONS OF RELEASE TO PROHIBIT
    POSSESSION OF ANY FIREARMS , WEAPONS OR DESTRUCTIVE DEVICES

        The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully requests that the Court modify defendant

Jeffrey Grace’s pretrial conditions of release to impose a new condition that would prohibit him

from possessing “any firearms, weapons, or destructive devices” in lieu of the current condition

that he not possess any “illegal” firearms.            The undersigned counsel communicated with

representatives from the Pretrial Services Agency (“PSA”) in the District of Columbia, who concur

with the government’s recommendation. The proposed conditions of release comport with the

national standard, per PSA, align with the conditions imposed on Jeffrey Grace’s adult son, Jeremy

Grace, who is charged with similar conduct, and they are warranted in light of recent escalating

and troubling events described below.

                                    Defendant’s Charged Conduct

        On January 6, 2021, thousands of people took part in a deadly and destructive attack on the

U.S. Capitol in an effort to disrupt the certification of the results of the 2020 presidential election.

They forced their way into the U.S. Capitol Building, which was closed to the public, delaying the

certification, requiring elected officials and their staff to flee or shelter in place, and injuring over one


                                                      1
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 2 of 12



hundred law enforcement officers.

       Stemming from his participation in the events on January 6, the defendant was arrested on

January 28, 2021, pursuant to a one-count complaint charging him with entering and remaining in

a restricted building or grounds, in violation of 18 U.S.C. § 1752(a)(1). Dkt. 1, 7. He was later

charged in a four-count Information, dated April 12, 2021, with entering and remaining in a

restricted building or grounds, in violation of 18 U.S.C. § 1752(a)(1)); disorderly and disruptive

conduct in a restricted building or grounds, in violation of 18 U.S.C. § 1752(a)(2); disorderly

conduct in a Capitol Building, in violation of 40 U.S.C. § 5104(e)(2)(D)); and parading,

demonstrating, or picketing in a Capitol Building, in violation of 40 U.S.C. §5104(e)(2)(G)). Dkt.

9.

       As set forth in the Statement of Facts supporting the complaint, when a federal law

enforcement agent interviewed Grace weeks before he was arrested, Grace stated that he traveled

with his adult son from his home in Washington state to Washington, D.C., to attend the January

6 rally for then-President Donald Trump. Grace claimed that, after the rally, he got separated

from his son. He admitted that he entered the U.S. Capitol Building, went inside the Rotunda,

cleaned up after others, and left the building. Grace insisted that he entered the building alone,

without his adult son.     During his interview, Grace also denied membership with other

organizations, including the Proud Boys. See United States v. Jeremy Grace, 21-cr-492-RDM,

Complaint, Dkt. 1.


       After Grace’s arrest, the investigation continued and revealed that, contrary to Grace’s

assertions, Grace’s adult son Jeremy Grace accompanied him inside the Rotunda. Selfie-style

videos found in the “trash” folder on Grace’s cell phone depicted Grace and his son inside the

                                                2
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 3 of 12




Rotunda and outside the U.S. Capitol Building, chanting “our house, our house,” and the like.

(Jeremy Grace was later charged with the same four misdemeanors. See United States v. Jeremy

Grace, 21-cr-492-RDM, Complaint, Dkt. 1.) The investigation also revealed that the defendant

was an active member of the Proud Boys and that he walked among a large gathering of other

Proud Boys toward the U.S. Capitol Building grounds and through the barricades outside.       See

Statement of Facts supporting Jeremy Grace’s complaint. Id.

                      Defendant’s Current Pretrial Conditions of Release

       On February 9, 2021, at Grace’s initial appearance and before he was later charged with

additional crimes, the Magistrate Judge released the defendant on his own recognizance and set a

variety of conditions of release. This included ordering that Grace “possess no illegal firearms.”

(emphasis added). See Dkt. 6, Order Setting Conditions of Release, dated February 12, 2021,

Paragraph (s). Notably, Paragraph (k) of the attached pre-printed AO119B Form, “Additional

Conditions of Release,” was not checked. Paragraph (k), if checked, would have ordered that the

defendant “not possess a firearm, destructive device, or other weapon.” The defendant has been

and is being supervised by the Washington, D.C.-based Pretrial Services Agency.

  Defendant’s Recent Conduct While Armed and Engaging in Pre-Planned Confrontations

       As set forth below, the defendant, who has a concealed carry permit, carried a firearm when

he was in Portland, Oregon, this past weekend, August 7-8, 2021, and in El Paso, Texas, last month

in or about July 20-22, 2021. In Portland, Grace also appeared to carry a black baton, and at

another event, possibly on August 8, Grace wore a helmet while carrying what appears to be a can

of chemical irritant and a wood-colored baton. In both Portland and El Paso, Grace engaged in

what appear to be pre-planned confrontations with individuals. In Portland, Grace described


                                                3
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 4 of 12




those as “antifa” members and in El Paso, he described them as illegal immigrants crossing the

border from Mexico. Given this troubling escalation, the government recommends that the Court

modify the defendant’s conditions of release, and, as provided in Paragraph (k) AO119B Form,

order that he “not possess a firearm, destructive device, or other weapon.”

Grace’s Providing Armed “Security” Against Suspected “Antifa” Demonstrators in Portland,

Oregon, on August 7, 2021

       On or about August 7, 2021, the defendant traveled with part of a larger group from his

home in Battle Ground, Washington, to Portland, Oregon, about 30 minutes away. As he later

described it on his “Our House” YouTube channel, Grace went to Portland in order to provide

“perimeter security” for a pastor who was giving a speech. According to Grace, the pastor and

other attendees were confronted by “antifa” members. (Grace operates a YouTube channel,

dubbed “Our House,” where he posts videos in which he raises funds for himself and describes his

various travels, including videos labeled “August 9,” “Yesterday at the Waterfront,” “From El

Paso,” “350 Illegals Came Through Here Today,” and “Police Encounter.”                      See

https://www.youtube.com/channel/UCJGrIotZ128yQHpaO3D_RGw.)

       The         event    was      reported       in    the     news        media.        See

https://www.koin.com/news/protests/groups-clash-in-downtown-portland-brief-skirmishes-

reported/    and     https://www.oregonlive.com/crime/2021/08/portland-police-no-show-as-rival-

factions-brawl-right-wing-militant-aims-replica-assault-rifle.html

        In addition, videos and photographs of the Portland event were posted on Twitter and

Reddit. It appears from these videos and photographs that Grace was carrying a firearm and at

times holding what appears to be a baton. Grace can be seen with his hand on what appears to be


                                                4
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 5 of 12




his side -holstered firearm, which was displayed in full view.   Screenshots taken from

photographs and videos appearing on the Twitter account @SeditionHunters at the thread

https://twitter.com/SeditionHunters/status/1424394879849975815

are below:




                                            5
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 6 of 12




       A    screenshot taken      from    another   video,    found   on   the   Twitter   post,

https://twitter.com/8RUNCH/status/1424164498131152901, is below. It appears to depict Grace

and his group in Portland confronting another individual under a bridge. Grace (on the left,

wearing an olive-green shirt, black baseball cap and black neck gaiter) can be seen shoving the

other individual (whose face was pixilated by the Twitter poster).




                                                6
         Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 7 of 12




                                                                         al.




       As noted, later, on Grace’s YouTube channel, he explained that he attended the Portland

event and was providing “perimeter security.” He stated that he will “give some back” to “Antifa”

in the future, that he is looking forward to the next event, and that he will “do it again proudly.”

(See      “August       9”      and      “Yesterday        at     the      Waterfront”       video.

https://www.youtube.com/channel/UCJGrIotZ128yQHpaO3D_RGw.)

       In another photograph that has been posted online, set forth below, Grace can be seen

wearing a black helmet and holding what appears to be a wooden baton and a can of chemical

                                                 7
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 8 of 12




irritants. It is unclear where and when this photograph was taken. The photograph has been

dated online as August 8, 2021.




https://www.gettyimages.com/detail/news-photo/far-right-extremist-jeff-grace-reacts-to-being-
pepper-news-
photo/1234585151?fbclid=IwAR0qiyNBd4ViMfn2RCAwaqgIWLV7rhKD1nW794207iEOrx9It
XDtt-1yKvg


Grace’s Armed Participation in the Recording of “Illegals” Crossing the Border From Mexico

into Texas

       On or about July 20-22, 2021, Grace traveled with a group from Battle Ground,

Washington, to in and around El Paso, Texas, near the border with Mexico. (Grace notified the

Pretrial Services Agency in D.C. in advance of his travel to Texas). Grace and his group

apparently went out at night in an effort to record individuals he suspected of illegally crossing

into Texas from the Mexico border. Grace was armed when police confronted him. Grace and

his group were not arrested. Grace also visited an Immigration and Customs Enforcement

(“ICE”) facility. In one video that Grace posted on his YouTube channel, he described his police



                                                8
         Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 9 of 12




encounter and posted a recording of a police response to a report of armed individuals outside an

ICE facility.   See https://www.youtube.com/watch?v=njRXyqiSCc8.

          The Government’s Proposed Amendment to Grace’s Conditions of Release

       The government recommends that the Court modify the defendant’s conditions of release,

and order that he “not possess a firearm, destructive device, or other weapon.” This modification

is necessary in light of Grace’s escalating behavior and his willingness to bring his firearm and

other weapons to engage in pre-planned conflicts. It will also bring the defendant’s conditions of

release in line with other similarly situated defendants, including the defendant’s son. As noted

above, the D.C. Pretrial Services Agency supports the government’s recommendation. According

to PSA representatives, the national standard for pretrial conditions of release in similarly situated

cases is to “not possess a firearm, destructive device, or other weapon,” without reference to

whether the firearm possession is otherwise lawful. See, e.g., Paragraph (k) of AO119B Form,

“Additional Conditions of Release.” Notably, Jeffrey Grace’s son, Jeremy Grace, is under

courtesy supervision by his local district, the District of Oregon in Portland. His conditions of

pretrial release provide that, under subsection (k), he “not possess a firearm, destructive device, or

other weapon.” See United States v. Jeremy Grace, 21-cr-492-RDM, Order Setting Conditions

of Release, Dkt. 6.

       Amending Grace’s conditions of release in this manner comports with the Bail Reform

Act. Under the Bail Reform Act, if a judicial officer determines that release under two standard

conditions (not committing crimes and cooperating in the collection of DNA) “will not reasonably

assure the appearance of the person as required or will endanger the safety of any other person or

the community,” the judicial officer may impose additional conditions. 18 U.S.C. §§ 3142(b),


                                                  9
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 10 of 12




(c)(1). In that event, the judicial officer shall release the defendant “subject to the least restrictive

further condition, or combination of conditions” that “reasonably assure the appearance of the

person as required and the safety of any other person and the community.” 18 U.S.C. §

3142(c)(1)(B). These conditions may include the condition that the person “refrain from

possessing a firearm, destructive device, or other dangerous weapon.” 18 U.S.C. §

3142(c)(1)(B)(viii).     In determining appropriate conditions of release, the judicial officer

considers factors including: (1) “the nature and circumstances of the offense charged”; (2) “the

weight of the evidence”; (3) “the history and characteristics” of the defendant and (4) “the nature

and seriousness of the danger to any person or the community that would be posed by the

[defendant’s] release.” 18 U.S.C. § 3142(g). The judicial officer may amend a release order “at

any time.” 18 U.S.C. § 3142(c)(3).

        Here, although Grace is currently charged with only misdemeanors, the nature and

circumstances of the charged conduct support the proposed weapons restriction. On January 6,

2021, Grace was surrounded by violence and destruction at the U.S. Capitol Building and willingly

joined the fray. The evidence against him is strong, including his own statements, video

recordings and calendar entries found on his cell phone, cell site location information, CCTV

footage from the Rotunda, and a Proud Boy-focused video obtained from the Wall Street Journal.

As for Grace’s history and characteristics, it bears noting that, although he admitted being present

at the Rotunda, he was not fully candid with law enforcement officers when he was interviewed

weeks before his arrest. Most significantly, Grace’s recent escalation in which he twice brought

a firearm to pre-planned confrontations with others and vowed to continue doing so, establishes

that the proposed amendment is reasonably necessary to protect the safety of the community.


                                                  10
        Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 11 of 12




       With the proposed amendment, Grace would be subject to the “least restrictive”

combination of conditions necessary to ensure the safety of the community. 18 U.S.C. §

3142(c)(1)(B). There appears, in this limited instance, no need for such firearms to remain in his

possession. The condition does not interfere with his livelihood, and if anything, prevents him

from engaging in dangerous expeditions in search of perceived danger. The nature and

circumstances of his offense (his participation in the Capitol riot) and his recent escalation

demonstrate that he poses a danger. Notably, Grace is not subject to home detention, a curfew,

or GPS monitoring; instead, he must telephone Pretrial Services once a week and is subject to

certain travel restrictions. Together with the proposed prohibition on firearms and weapons

possession, these conditions create the least restrictive combination of conditions required to

mitigate the particular danger that he poses to the community.

       Notwithstanding his involvement in January 6, this escalation is no longer hypothetical and

requires imposition of, and Grace’s compliance with, the additional proposed conditions of release.

See United States v. Munchel, 991 F.3d 1273, 1281 (D.C. Cir. 2021) (“[I]t defies logic to suggest

that a court cannot consider whether it believes the defendant will actually abide by its conditions

when making the release determination in the first place.”).



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793


                                      By:                      /s/ Mona Sedky
                                              Mona Sedky
                                              Special Assistant United States Attorney

                                                11
Case 1:21-cr-00296-RDM Document 19 Filed 08/10/21 Page 12 of 12




                            D.C. Bar. Bar 447968
                            555 4th Street, N.W., Rm. 4842
                            Washington, D.C. 20530
                            (202) 262-7122; Mona.Sedky2@usdoj.gov




                              12
